Citation Nr: 0307604	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-00 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of back injury to include L5 disc bulge and Grade 1 
spondylolisthesis at L5-S1, for the period from March 3, 
1995, to January 29, 2000.

2.  Entitlement to an increased rating for residuals of back 
injury to include L5 disc bulge and Grade 1 spondylolisthesis 
at L5-S1, evaluated as 40 percent disabling effective as of 
January 29, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By this rating decision, service 
connection was established for the veteran's back disorder 
which was rated as 10 percent disabling from March 3, 1995.  
The veteran disagreed with the rating assigned.

Following examination of the veteran in September 1998, the 
RO increased the rating for the veteran's back disorder to 20 
percent from March 3, 1995.  The veteran continued to 
disagree with the rating assigned.

A hearing was held before RO personnel in July 2000.  A 
transcript of this hearing has been associated with the 
claims file.  After this hearing and following additional 
development, the RO increased the rating for the veteran's 
back disorder to 40 percent effective as of January 29, 2000.

After the case came to the Board in January 2002, the Board 
requested further development pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  The requested development having 
been accomplished, the case is once again before the Board 
for appellate adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Prior to January 29, 2000, the veteran's low back 
disability was characterized by mild limitation of motion, 
mild lumbar paravertebral muscle spasm, disc bulge at L5/S1, 
and moderate osteoarthritis at the L5/S1 level.

3.	Beginning on January 29, 2000, the veteran's low back 
disability has been characterized by chronic pain, tenderness 
to palpation over the left paravertebral muscles, and 
osteoarthritis at L4/5 and L5/S1, and moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2000, the schedular criteria for a 
rating in excess of 20 percent for a low back disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5289, 5292, 
5293, 5295 (2002).

2.  The schedular criteria for a rating in excess of 40 
percent for spondylosis of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim and whether he or VA bears the burden 
of producing or obtaining that evidence or information by 
means of the discussions in the May 1998, November 1998, and 
November 2000 rating decisions; the November 1998 statement 
of the case; the February 2000 supplemental statement of the 
case; and the July 2002 letter to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's VA medical records 
and private medical records.  Further, the veteran has been 
afforded several VA examinations to address the nature and 
severity of his physical disability.  As such, the VA's 
duties under the VCAA have been satisfied.

Factual Background.  The veteran's service medical records 
reveal that he was involved in a motor vehicle accident in 
April 1979.  At that time, the veteran presented with a 
complaint of trauma to the back, in the T12-L1 region.  No 
tenderness, spasm, limitation of motion, or x-ray abnormality 
was disclosed, and the assessment was of subjective mid-back 
pain.  No complaints of back pain were noted on the veteran's 
January 1982 separation examination report.

Subsequent to service, the veteran underwent a VA examination 
in April 1995, which disclosed complaints of minimal back 
pain following the accident in service.  No orthopedic 
disorder was found on either physical examination or x-ray.  
The diagnosis was of intermittent low back pain on a muscular 
ligamentous basis, by history rather than by current 
findings.

However, in November 1995, C. B. Green, M.D., indicated that 
he provided ongoing care for the veteran's chronic low back 
pain, which related back to an in-service accident.  Lumbar 
spine x-rays taken in September 1995 showed a grade I 
spondylolisthesis at the L5-S1 level, and the report of a 
magnetic resonance imaging (MRI) scan dated in October 1995 
showed a mild bulge of the L5 disc.

The veteran underwent another VA examination in September 
1998, at which time he presented with symptoms of lower back 
pain and left leg radiation.  He also had a feeling of 
weakness in the left lower extremity, as well as stiffness, 
pain and fatigability in the lower back.  The veteran's 
treatment was described as conservative, involving many anti-
inflammatory medications including Aleve and Relafen.  He 
also had been wearing a reinforced corset.  The veteran 
reported that his back pain was constant.  Precipitating 
factors included stooping, bending, and lifting, which 
aggravated the veteran's condition.  He reported that nothing 
really alleviated his pain.  When he experienced flare-ups, 
he noted that his range of motion decreased.  No surgery had 
been suggested.

On objective physical examination, the veteran appeared well-
developed and well-nourished.  Examination of the back 
revealed normal spinal contours, and there was no lumbosacral 
shelf.  The veteran had both passive and active flexion of 
the lumbar spine to 65 degrees and extension to 10 degrees; 
left lateral bending to 20 degrees; and right lateral bending 
to 15 degrees.  The veteran experienced pain near the 
endpoint of all of these measurements.  The examiner noted 
that the veteran had mild lumbar paravertebral muscle spasm.  
He did have good musculature of the back.  With respect to 
the lower extremities, the veteran had symmetrical reflexes.  
He had some hypesthesia of the anterior left thigh and 
anterior left leg, but no hypesthesia of the foot.  The 
veteran had no gross motor deficit in the knee extensor, knee 
flexor, dorsiflexor, or plantar flexors of either foot.  
Straight leg raising was positive on the right at 15 degrees 
for low back pain and left buttock pain.

Although the veteran's MRI report was not available at the 
time of the examination, he reported that it showed a disc 
bulge at L5.  X-rays taken at the time of the examination, 
however, showed grade one spondylosis.  Diagnosis was of (1) 
grade one spondylosis, L5-S1, and (2) L5 disc bulge.

In May 1998, the RO established service connection for the 
veteran's low back disability and assigned a 10 percent 
disability rating for the low back disability.  The veteran's 
low back disability rating was thereafter increased to 20 
percent, effective March 3, 1995, by a November 1998 rating 
decision.

A September 1998 statement from G. B. Green, M.D., indicates 
that the veteran had constant pain in the lower back, which 
appeared to be exacerbated by sitting for prolonged periods 
of time.  Dr. Green stated that the veteran had had numerous 
trials of anti-inflammatory medications with minimal relief 
of the back pain.  A recent MRI of the lumbosacral spine 
showed degenerative joint disease involving the fourth and 
fifth lumbar vertebra.  

VA outpatient treatment records dated in September 1999 
reflect continued low back pain with a recent exacerbation.  
At that time, the veteran's medications included Tylenol No. 
3, naproxen, and cyclobenzaprine, none of which he wanted to 
take due to adverse side effects.  Although the veteran had 
been offered a neurosurgical evaluation, he wished to defer 
any surgical correction for his low back pain.  On 
examination, the veteran had a noticeably antalgic gait, and 
he experienced noticeable pain upon arriving from his chair 
in the waiting area.  Crossed straight-leg raising was 
markedly positive on the left.  The examining physician 
recommended continued, judicious use of the aforementioned 
medications for the veteran's analgesia.  The veteran was 
offered a physical therapy consult for back strengthening 
exercises, to which he readily agreed.

An MRI of the lumbar spine was taken at a VA facility in 
December 1999, which revealed moderate osteoarthritis 
involving the facets at the L5-S1 level.  However, this was 
found not to cause root compression or spinal stenosis.  
There was loss of disc height at the L5-S1 level with 
dehydration and a minimal bulge consistent with degenerative 
disc disease.  No other bone or disc abnormalities were 
noted.  Impression was of degenerative disc disease at the 
L5-S1 level with osteoarthritis involving facets at the same 
level.  No evidence of root compression was found.

The veteran was afforded another VA examination on January 
29, 2000, at which time he indicated that his pain was 
worsening and was constant in nature.  He felt as though the 
pain was mostly on the left side of his lumbar area, and 
traveled down his left leg to the bottom of his foot.  He 
stated that he had numbness and tingling as well as weakness, 
but no burning.  On a scale of "1 to 10," he indicated that 
his pain ranged between a "3" and a "10."  His pain 
increased with bending, sitting for long periods, and was 
decreased with the use of a TENS unit.  The veteran denied 
any burning sensation or bowel or bladder incontinence.

On objective examination, the veteran appeared well-
developed, well-nourished, alert and oriented times four, and 
in no acute distress.  His lumbar spine was non-tender to 
palpation, and there were no "step offs."  He did, however, 
have tenderness to palpation over the lumbar paraspinal 
musculature on the left side.  He was not tender to palpation 
of the greater sciatic notches or on the greater trochanteric 
bursae.  He was able to flex to 20 degrees before he 
experienced pain.  He was able to extend to 10 degrees and 
had lateral bending to 30 degrees bilaterally.  He had a 
positive straight leg examination in both sitting and lying 
positions on the left side.  Examination of both lower 
extremities showed sensation intact to light dermatome on the 
left with a burning sensation.  X-rays revealed grade I 
spondylolisthesis, and an MRI report revealed a bulging disc 
at L5.  Impression was of (1) grade I spondylolisthesis, (2) 
bulging disc at L5, and (3) chronic low back pain.

The veteran underwent another VA examination in August 2000, 
the report of which reflects continued complaints of chronic 
low back pain with radiation down the left leg.  Motor 
examination revealed a slight limp favoring the left leg.  
The veteran had normal associated arm swing.  The veteran 
complained of not being able to come up on his toes, 
especially on the left side, because it pulled on his low 
back when he attempted to do so.  He was able to rock back on 
his heels and to get his toes up off the floor.  He was able 
to lock out his knees, which appeared to have 5/5 strength 
bilaterally.  His right ankle dorsiflexion was 5/5 strength 
and the plantar flexion on the same side was also 5/5 
strength.  He had approximately 4+/5 anterior tibialis 
strength on the left.  He complained of some back pain and 
discomfort when he tried to plantar flex his left foot 
against resistance.  This was inconsistent on several 
attempts.  He had positive straight leg raise on the left.

Sensory evaluation of the upper extremities was normal to pin 
prick, vibration and light touch.  With respect to the lower 
extremities, the veteran complained of decreased sensation of 
the left lower extremity over the lateral gastroc when 
compared to the right, although he also had complaints of 
decreased sensation over the medial left gastrocnemius when 
compared to the right.  The anterior and plantar parts of his 
feet were normal to pin prick bilaterally.  Vibration was 
intact in both lower extremities.  Deep tendon reflexes were 
2+ and symmetrical in the upper extremities at the triceps, 
biceps and the brachioradialis.  Patella reflexes were 2+ 
symmetrically, and Achilles' tendon reflexes appeared to be 
2+ bilaterally.

The examiner noted that the veteran did not appear to have 
any muscle atrophy in the lower extremities, although he did 
complain of chronic pain down his left leg and his back.  His 
MRI showed evidence of osteoarthritis in the L4/5 and L5/S1 
levels, which was affected the facets.  The veteran had 
degenerative disc disease at this level, although no evidence 
of root compression was found.  The veteran did appear to 
have greater tenderness to palpation over the left 
paravertebral lumbar muscles, which is the area where he 
indicated he experienced most of his pain.  Because EMG 
reports reflected 1-2+ fibrillations in the L5 distribution, 
it appeared to the examiner that the L5 nerve root may have 
been affected by the old injury, but that was not supported 
by the December 1999 MRI evidence.  The examiner noted that 
the veteran's complaints of chronic back pain may be related 
to the osteoarthritis in that area, although this would be 
better evaluated by orthopedic physicians.  

In November 2000, the RO increased the rating for the 
veteran's back disorder to 40 percent, effective January 29, 
2000, and that evaluation has remained in effect since that 
time.

In October 2002, the veteran underwent another VA 
examination, at which time he was moving somewhat slowly with 
a slight limp on the left.  He had a TENS unit with electro 
pads over the left lower back region.  He was able to stand 
erect, and there was no visible or palpable muscle spasm at 
that time, although the veteran did have tenderness to 
palpation at the left lower lumbar region.  On range of 
motion testing, the veteran had 50 degrees of flexion and 15 
degrees of extension.  He had 20 degrees of right lateral 
bending and 15 degrees of left lateral bending.  There was 
pain on all range of motion testing.  On neurological 
evaluation of the lower extremities, with encouragement, no 
focal strength deficits were noted.  The veteran performed a 
satisfactory heel and toe walk.  He did a partial squat with 
complaints of left thigh pain.  Reflexes were intact in the 
knees and ankles, and sensation to light touch was intact in 
the lower extremities.  On supine straight leg raising 
examination, elevation of the right leg caused pain in the 
back and thigh region.  No true radicular pain was noted.  
Elevation of the left leg was negative for radicular pain.

The impression was of residuals of a back injury, to include 
L5 disc bulging, grade 1 spondylolisthesis of L5-S1.  Prior 
MRI scan showed evidence of osteoarthritis of the facet 
joints at L4-L5 and L5-S1.  Although there was pain on motion 
which would further limit functional ability during flare-ups 
or with increased use, the examiner opined that it was not 
possible to express any of this in terms of additional 
functional limitation.  No definite weakness, excess 
fatigability or incoordination was noted on examination.  
There was no muscle spasm or evidence of radiculopathy, 
although ankle jerks were present.  Goldthwaite's sign was 
negative.

Legal Criteria.  The veteran is appealing the disability 
rating assigned following an award of service connection 
dated in May 1998, which assigned a 10 percent disability 
evaluation for the veteran's low back disability.  In a case 
such as this, where the veteran has appealed the initial 
disability rating, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, staged ratings are 
appropriate due to evidence of apparent worsening of the 
veteran's low back disorder over the course of the appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under 38 U.S.C.A. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The appellant's low back disorder has been evaluated by the 
RO under the provisions of Diagnostic Code 5293.  A VA 
General Counsel's opinion, VAOPGCPREC 36-97 (December 12, 
1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, and that the provisions of 
38 C.F.R. §§ 4.40, 4.45, described supra, are applicable to 
ratings under Code 5293.  Under DC 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating is warranted when the syndrome is pronounced with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic 5293.  

The Board notes that during the course of the veteran's 
appeal, the criteria for Diagnostic Code 5293 were changed.  
The changed criteria became effective September 23, 2002.  
Under the newly issue Diagnostic Code 5293, a rating of 40 
percent is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  The Board 
notes that an incapacitating episode contemplates bed rest 
prescribed by a physician.

When a law or regulation changes after a claim has been 
filed, but before the administrative claim has been filed, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the Court of Appeals for Veterans Claims 
has held that the effective date rule, 38 U.S.C.A. § 5110(g), 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also, 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence, the new regulations may only 
be applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, for the period through 
September 22, 2002, the veteran's low back disability must be 
rated under the older criteria, regardless of whether the new 
criteria are more favorable to his claim; for the period 
beginning on September 23, 2002, the veteran's claim should 
be rated pursuant to whichever set of criteria is more 
favorable to his claim.

The Board will also consider Diagnostic Code 5295, relating 
to lumbosacral strain, which provides that slight subjective 
symptoms warrant a noncompensable disability evaluation, and 
where there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted.  Where there is muscle 
spasm on extreme forward bending with loss of unilateral 
spine motion in a standing position, a 20 percent rating is 
warranted.  A 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Codes 5295.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be confirmed objectively by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

Entitlement to a rating in excess of 20 percent prior to 
January 29, 2000.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), there is no evidence that the appellant has any 
more than moderate intervertebral disc syndrome with 
recurring attacks to warrant a higher evaluation under DC 
5293.

In fact, under DC 5293, as in effect prior to September 23, 
2002,  the veteran's intervertebral disc syndrome is best 
described as no more than moderate, since he had no 
radiculopathy or nerve impingement or denervation, as shown 
by the evidence of record.  This is commensurate with no more 
than the currently-assigned rating of 20 percent for moderate 
intervertebral disc syndrome for the relevant period, rather 
than a rating of 40 percent for severe intervertebral disc 
syndrome.

Further, the pertinent medical evidence shows objective 
evidence that severe lumbosacral strain is not present under 
Diagnostic Code 5295, sufficient to warrant a 40 percent 
rating.  Specifically, evidence does not support a finding 
that the veteran's lumbosacral strain was severe.  Although 
he had moderate osteoarthritis and disc bulge at the L5-S1 
level, he had no root compression or spinal stenosis, and 
only mild lumbar paravertebral muscle spasm.  The veteran's 
range of motion was just slight during the relevant time 
period.  The Board concludes that the preponderance of the 
evidence is against the assignment of a higher evaluation 
based upon "severe" lumbosacral strain under DC 5295.

Likewise, based on the foregoing findings of fact, under DC 
5292, the Board finds that the veteran did not exhibit severe 
limitation of motion of the lumbar spine, required for a 40 
percent rating during this time period.

The functional limitation caused by the low back pain are 
contemplated in the rating for moderate impairment that has 
been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide a basis for the assigning of an increased disability 
rating.  Likewise, to the extent arthritis is present in the 
low back, and secondary to the service-connected disorder, it 
does not provide a basis for a separate rating.  Limitation 
of motion, including any due to arthritis, is contemplated in 
the rating assigned.

Moreover, a higher rating under DC 5289 is not appropriate 
because there was no evidence of unfavorable ankylosis of the 
lumbar spine.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
low back disability prior to January 29, 2000, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating in excess of 40 percent beginning on 
January 29, 2000.

In November 2000 decision, the RO increased the disability 
rating for the veteran's low back disorder to 40 percent, 
effective January 29, 2000.  The Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent under DC 5293.  The veteran 
has reported low back pain with radiation to the lower 
extremities, but the August 2001 VA examination indicated 
that there was no evidence for lumbosacral radiculopathy.  No 
examiner has found or diagnosed pronounced, persistent 
neurological symptoms associated with the veteran's low back 
disability, such as sciatic neuropathy with characteristic 
pain, and demonstrable muscle spasm or absent ankle jerk.  
Although ankle jerk was noted at the time of an October 2002 
VA examination, there was no evidence that the veteran had 
persistent symptoms consistent with sciatic neuropathy.  
Thus, the Board finds that the disability picture during this 
time period does not more nearly approximate pronounced 
intervertebral disc syndrome, as required for an evaluation 
of 60 percent under DC 5293.

When considering the veteran's low back disability under 
Diagnostic Code 5293 with the criteria that became effective 
September 23, 2002, see Karnas, supra, the Board observes 
that there have been no incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, which are required for a 60 percent rating since 
September 23, 2002.

A higher evaluation is not available under any of the other 
potentially applicable diagnostic codes other than DC 5289, 
which is not appropriate because there is no evidence of 
unfavorable ankylosis of the lumbar spine.  As the Board has 
found that the preponderance of the evidence is against a 
rating in excess of 40 percent for the veteran's low back 
disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board finds that, during all relevant periods, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's low back 
disability has resulted in frequent hospitalizations or 
caused a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to January 29, 2000, a rating in excess of 20 percent 
for a low back disorder is denied.

A rating in excess of 40 percent for a low back disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

